DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 14 and 17 in the reply filed on 12/05/2021 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on12/05/2021.

Claim Objections
The text of  Claims 15-16 was deleted. The status identifier should read (cancelled).  See MPEP 714(II)(C). 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the limitations directed to the intended use of the apparatus	
Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114(II);
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If the apparatus of the prior art and the claimed apparatus are found patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. See MPEP 2114.
In this case, claim 1 recites the intended use limitations, “wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine,” in lines 4-5; a motor “for rotationally driving the roller,” in line 6; and a pressing device “for pressing the dough rolled up on the roller onto the roller,” in line 7. 
The  examiner will fully consider the recitations of intended use of the apparatus, and patentable weight would be giving to the extent that said recitations provide structural limitations to the apparatus claimed.

Regarding the limitations directed to the material or article worked upon by apparatus	
Applicant is respectfully reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115;
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, claim 1 recites the limitation, “wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine,” in lines 4-5. 
The  examiner will fully consider the recitations, and patentable weight would be giving to the extent that said recitations provide structural limitations to the apparatus claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “wherein the roll rotational axis is parallel or substantially parallel to the roller rotational axis” in claim 6, is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation is being interpreted as “wherein the roll rotational axis is parallel to the roller rotational axis.”

The term “wherein the sleeve comprises at least one outlet opening perpendicular or substantially perpendicular to the axis of the motor shaft” in claim 14, lines 1-3, is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation is being interpreted as “wherein the sleeve comprises at least one outlet opening perpendicular to the axis of the motor shaft.”

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WU YUANLIN (CN-202697581-U reference made to machine English translation; Wu), and Cunningham et al. (US PGPub. 2005/0000369 A1; US’369).
Regarding claim 1. Wu  discloses a winding machine capable of winding dough [0002] dough comprising: 
a main body (“support base,” see Wu at [0034], ll. 266-267); 
a roller (“top roller” 2 [0029], ll. 211-217, or “rolling roller” 2 [0029], ll. 203-208, or “skin roller” 2 [0038]) mounted on the main body rotatably around a rotational axis (see FIGs. 1 – 4 and [0038]), 
wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine – Wu at [0038] discloses – inter alia – “when the dough is initially wound, the conveyor belt 5 will carry the end of the dough and enter between the wrapping rollers 2 wrapped by the conveyor belt 5,”
a motor for rotationally driving the roller – Wu at [0008] discloses – inter alia – “driving roller and the driven roller set are externally connected with the first end of the power device,” under the broadest reasonable interpretation, a “power device” is being interpreted a means for supplying rotational movement, hence, a motor; and 
a pressing device for pressing dough rolled up on the roller onto the roller – Wu at [0029] discloses, “In order to prevent the dough from being pressed too tightly on the rolling roller 2 during the winding process, the lower section of the support frame 1 is set as a straight line and the upper section is set as an arc structure.” Hence, under the broadest reasonable interpretation, roller 2 works as a “pressing device.”

However, while Wu discloses the winding machine is capable of automatically wrap dough [0039], Wu is silent to the winding machine comprising a control unit.
In the same field of endeavor of food winding apparatuses and systems, US’369 discloses a winding machine (100) capable of winding dough [0001-3] dough comprising, a main body (e.g., see FIG. 1A), a control unit (a micro-controller, programmable logic controller “PLC”, control unit 170; see [0042 and 0078-89]). 
US’369 further discloses that the control unit is capable of being programmed multiple parameters of the winding unit 100 [0079], use signal generated from sensor 160 in the detection of a leading end [0080] and to control the rotation of the motor 110 and spool 130 to form the rolled food items [0081], activate and control the motors, and is capable of controlling multiple roll-up units [0080]. 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify WU’s winding device with a control unit, for the purpose of, e.g., providing Wu’s winding machine with the capability of selectively activating and controlling the rotation of the rollers, as taught by US’369 [0079-0081].

Claims 2 – 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU and US’369, as applied to claim 1, and further in view of Pier, Arnold (DE-202014009682-U1 references made to machine English translation; Pier).
Regarding claim 2. Wu/US’369 discloses the winding machine according to claim 1, except for, wherein the roller is mounted on the main body and is capable of being configured to be removable and installable therewith without using a tool.
In the same field of endeavor of food winding apparatuses and systems, Pier discloses a winding apparatus comprising a rotating exchangeable dough receiving roller and with heat sources for baking the dough applied to the roller in a housing in which the roller can be swiveled from the dough receiving point to the heat source and back again (Pier at [0002], see FIGs. 2 and 4).
Pier discloses the machine comprises – inter alia – a dough roller 6, that can be decoupled from the bearing in the swivel arms 10 by slightly spreading the swivel arms 10 or by a resilient axle element which engages in a swivel arm 10  (analogous to the claimed limitation, “without using a tool”), “in order to be able to remove the dough from the dough roller 6 in the finished state.” Pier at [0057].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to modify Wu/US’369 so that the roller is mounted on the main body and is capable of being configured to be removable and installable therewith without using a tool, as taught by Pier, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  As per MPEP 2144.04 (V) (C);
“In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").”
One of ordinary skill would have been motivated to modify Wu/US’369 with the decoupling roller of Pier, since Pier teaches this facilitates the removal of the dough from the dough roller 6 in the finished state.” Pier at [0057].

Regarding claim 3. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein a motor shaft (Pier at [0063] discloses the drive means 58 can be e.g., a shaft drive) of the motor is connected to the roller a roller axis of the roller (Pier at [0006-7] discloses that it is known for baking devices to have a drive shaft connected to the motor drive of the dough roller), and 
is detachable therefrom, and is form-fit and/or force-fit (see Pier at [0064], “The swing arm 10 provided with the drive means 58 has at its free end 8, a sprocket for the chain drive, the form-fitting, z is detachably connected to the dough roller 6 via a square connection”), therewith capable of transferring torque of the motor to the roller.

Regarding claim 4. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein at least one end of the roller comprises a first form-fit and/or force-fit engaging element which engages with a second form-fit and/or force-fit element of the motor in form-fit and/or force-fit engaging manner for transferring torque of the motor to the roller. (see Pier at [0064], “The swing arm 10 provided with the drive means 58 has at its free end 8, a sprocket for the chain drive, the form-fitting, z is detachably connected to the dough roller 6 via a square connection”).

Regarding claim 5. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device is pivotably mounted on the main body for actuating towards the roller (e.g., see Wu’s FIGs. 1 – 4).

Regarding claim 6. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device comprises at least one pressing roll mounted rotatably around a roll rotational axis, wherein the roll rotational axis is parallel or to the roller rotational axis (e.g. see Wu’ elements 2 and 8, FIGs. 1 – 4).

Regarding claim 7. Wu/US’369/Pier disclose the winding machine according to claim 1, wherein the pressing device comprises at least one and no more than ten pressing rolls (e.g. see Wu’ elements 2 and 8, FIGs. 1 – 4).

Regarding claim 8. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device comprises a mount on which at least one pressing roll is rotatably mounted (Wu at [0029] discloses, “Both ends of the top roller 2 [analogous to the claimed pressing device] are erected on the support frame 1, which is convenient to move along the support frame 1 during the winding process. The top roller 2 is always parallel to the driven roller group.”), and wherein the mount is mounted on the main body so as to be actuatable, pivotable, or rotatable therewith (e.g. see Wu’ elements 1, 2, 8 and 13, FIGs. 1 – 4 and [0038-40]).
Regarding claim 9. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the mount is fixable in a rest position spaced from the roller by means of at least one retaining element (Wu at [0029] discloses, “In order to maintain the stability of the movement of the top roller 2 on the support frame 1, a slideway is provided on the opposite side of the support frame 1. The track of the slideway is the same as that of the support frame 1, and both ends of the top roller 2 are erected. on this slide.”).

Regarding claim 10. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the winding machine comprises a first switching element connected to the control unit for switching on/off the motor (e.g., see US’369 at [0078-0082]), and the control unit is capable of reversing the rotational direction of the motor (e.g., see US’369 at [0051], “With reference to FIG. 1C, when the spool rotates in a counterclockwise direction, an upper lip or surface of the slot engages the supported food strip inserted therein.”), except for, wherein the first switching element is formed as a pedal.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to modify Wu/US’369/Pier’s winding machine with a switching element formed as a pedal, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. 
One would have been motivated to select the shape of a pedal for the switching element for the purpose of, e.g., provide a more ergonomic switch to the winding machine.

Regarding claim 11. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the winding machine comprises a control element connected to the control unit for controlling the rotational speed of the motor, for variably controlling the rotational speed (see US’369 at [0088] “the micro-controller can be programmed with different delay periods 1030 depending on the speed of the roll-up conveyor 1000… the micro-controller 170 can be programmed to activate the motor 110 for different numbers of revolutions to form a rolled food item with different numbers of layers.”).

Regarding claim 12. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the rotational speed of the motor in at least one rotational direction can be programmed to be between 30-250 min-1 (see US’369 at [0088]), and/or wherein the motor is an electric motor (this is implicit from US’369 disclosure [0044-45], “Those skilled in the art will recognize that many types of motors 110 can be utilized, one example being a servo motor.”).

Regarding claim 17. Wu/US’369/Pier discloses the winding machine according to claim 7, wherein the pressing device comprises one, two, or three pressing rolls (e.g., see Wu’s FIGs. 1 – 4, elements 2).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WU and US’369, as applied to claim 1, and further in view of ZALESKI, JR. et al. (US PGPub. 2016/0113293 A1; Zaleski).
Regarding claims 13 and 14. Wu/US’369 discloses the winding machine according to claim 1, comprising a sleeve (e.g., elements 130, 132 of US’369, see FIG. 1B),  fixed to the motor shaft (e.g., US’369 116) and protruding beyond the end of the motor shaft (see US’369 FIG. 1B), wherein the sleeve form-fit encloses the roller axis after connecting the motor shaft to the roller axis (see US’369 FIG. 1B and [0050]), except for a protective cup oriented axially to the motor shaft and is axially spaced from the sleeve, wherein the cup is attached to the main body and a bottom of the cup protrudes into the main body, wherein the cup comprises a flange for attaching to the main body.
In the analogous field of endeavor of dough extruding machines, Zaleski  discloses at [0032] a rotatable nozzle 46, operatively coupled to the stationary sleeve 32 (analogous to the claimed :protective cup”), by snap-fit connection provided by a wire ring 70 in a circumferential slot 72 formed by complementary opposed generally-semicircular circumferential grooves in the outwardly facing surface of rotatable nozzle 46 and the inwardly facing surface of the annular recess 44 of the stationary sleeve 32 such that relative axial movement is prevented while still allowing rotary movement of the rotatable nozzle 46 with respect to the stationary sleeve 32 (see FIGS. 3 and 4), a hexagonal portion 48 on the distal end of the rotatable nozzle 46 protrudes from the tubular body portion 40 and is engaged within a corresponding hexagonal opening in a tubular drive sleeve 50, which is rotatably mounted around the outside of the stationary sleeve 32, and which inside surface 52 (of the drive sleeve 50) contacts each of the three annular ridges 42 to form three seals (at [0033] Zaleski discloses that seal assemblies located on the axial outer sides of the each of the bearings 54, prevent the ingress of dough or other material into the bearings 54 and to prevent lubricants in the gear area and/or bearings 54 from leaking outwardly.).
The sleeve comprising at least two axially opposing outlet openings (e.g., see FIGs. 3 and 4).

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wu/US’369’s winding machine with a protective cup oriented axially to the motor shaft and is axially spaced from the sleeve, wherein the cup is attached to the main body and a bottom of the cup protrudes into the main body, wherein the cup comprises a flange for attaching to the main body and having seals, as taught by Zaleski for the purpose of, e.g., preventing the ingress of dough or other material into the bearings 54 and to prevent lubricants in the gear area and/or bearings 54 from leaking outwardly as taught by Zaleski [0032-33].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712